Exhibit 10.24

 

LOAN EXTENSION AGREEMENT

This LOAN EXTENSION AGREEMENT (this “Agreement”) is made effective as of
February 9, 2016, by and among BSRECP II Joint US Origination, L.L.C., a
Delaware limited liability company, Broad Street Principal Investments, LLC, a
Delaware limited liability company, BCSSS Investments S.À.R.L. and MPS
Investments S.À.R.L. (together with its successors and/or assigns, collectively,
“Lender”), HUDSON DELANO SENIOR MEZZ LLC, a Delaware limited liability company
(“Borrower”) and MORGANS HOTEL GROUP CO., a Delaware corporation
(“Guarantor”).  

RECITALS:

A.Capitalized terms used but not defined herein shall have the meanings assigned
such terms in that certain Mezzanine A Loan Agreement dated as of February 6,
2014, between Assignor, as borrower and Citigroup Global Markets Realty Corp.
(“Citi”) and Bank of America, N.A. (“BofA” and individually and collectively
with Citi, “Original Lender”), (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

B.Original Lender assigned, sold and transferred its interest in the Loan and
all Loan Documents to Lender and Lender is the current holder of all of Original
Lender’s interest in the Loan and the Loan Documents.

C.As provided in Section 2.9 of the Loan Agreement, Borrower has elected to
exercise the first Extension Option (the “First Extension”) and extend the
Maturity Date to the first Extended Maturity Date, February 9, 2017 (the “First
Extended Maturity Date”).

D.Lender is willing to acknowledge the First Extension, upon and subject to all
covenants, terms and conditions herein provided, and on the basis of the facts
and statements contained in the foregoing recitals.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Lender and Borrower agree as follows:

1.First Extension.

a.Subject to the conditions stated in Subsection 1c below, Lender and Borrower
agree that the Maturity Date is extended from the stated Maturity Date to the
First Extended Maturity Date.  All references to the Maturity Date in the Loan
Documents are hereby changed to refer to the Stated Maturity Date as extended to
the First Extended Maturity Date.  

b.Borrower agrees that Borrower shall continue to make monthly payments as
provided under the Loan Agreement and Note on each Monthly Payment Date up to
and including the First Extended Maturity Date.

c.The Lender’s consent to the First Extension is subject to the satisfaction of
the following conditions, all of which shall be satisfied on or before 5:00 pm
EST on

15584026_1

--------------------------------------------------------------------------------

 

February 9, 2016, other than the condition set forth below in subsection iv
which shall be satisfied on or before 5:00 pm EST on February 23, 2016: 

 

i.

An original copy of this Agreement executed by Borrower shall be delivered to
Lender (provided, that Lender shall accept an electronic copy with an original
to follow by overnight delivery);

 

ii.

Borrower has provided to Lender one or more Replacement Interest Rate Cap
Agreements from a Counterparty reasonably acceptable to Lender having the
Minimum Counterparty Rating meeting the requirements of Section 2.8 of the Loan
Agreement which shall be effective commencing on the first day of the first
Extension Period and shall have a maturity date not earlier than the last day of
the Interest Accrual Period related to the First Extended Maturity Date; for the
avoidance of doubt, the Strike Rate of such Replacement Interest Rate Cap
Agreements shall be 0.293%;

 

iii.

Borrower and Counterparty shall have executed and delivered a replacement
Collateral Assignment of Interest Rate Protection Agreement based on the
document executed in connection with the closing of the Loan and otherwise
reasonably acceptable to Lender;

 

iv.

Borrower has provided an acceptable replacement opinion from counsel for the
Counterparty for the Replacement Interest Rate Cap Agreement meeting the
requirements of Section 2.8(f) of the Loan Agreement;

 

v.

Borrower shall have delivered a principal prepayment of $6,266,010.05 to Lender
(together with any applicable Interest Shortfall), which the parties acknowledge
and agree will enable Borrower to meet a Debt Yield of not less than 7.25% as
required under Section 2.9(e) of the Loan Agreement;

 

vi.

Lender shall have received satisfactory evidence that Mortgage Borrower has
exercised the first Mortgage Loan Extension Option in accordance with the terms
of the Mortgage Loan Agreement;

 

vii.

Lender shall have received satisfactory evidence that Mezzanine B Borrower has
exercised the first Mezzanine B Extension Option in accordance with the terms of
the Mezzanine B Loan Agreement; and

 

viii.

Borrower shall have paid all amounts due and payable by Borrower pursuant to the
Loan Documents as of the stated Maturity Date and all outstanding out-of-pocket
costs and expenses of Lender incurred in connection with the First Extension,
including reasonable legal fees and expenses of the Lender’s counsel.  Lender’s
wiring instructions for the payment of the

15584026_1

2

 

 

--------------------------------------------------------------------------------

 

 

amounts due under Subsection (v) above and this Subsection (viii) are attached
hereto as Exhibit A. 

2.References; No Further Modifications.  All references in the Loan Documents to
the Note shall be deemed to be references to the Note as extended
hereby.  Except as extended hereby, the Note and other Loan Documents shall
remain unchanged and in full force and effect.

3.No Event of Default; Payment of TLG Promissory Notes and Convertible
Notes.  Borrower, by its execution of this Agreement, represents and warrants
that, as of the date hereof: (i) no Event of Default has occurred and is
continuing; and (ii) the TLG Promissory Notes and Convertible Notes have been
paid in full.

4.Reaffirmation of Borrower.  Borrower hereby renews, reaffirm, ratifies and
confirms the Loan Documents to which it is a party and acknowledges and agrees
that the Loan Documents remain in full force and effect without impairment and
without modification (except as specifically provided herein), and that no
rights or remedies of Lender under the Loan Documents have been
waived.  Borrower agrees to continue to pay, perform, and discharge each and
every obligation of payment and performance under, pursuant to and as set forth
in the Loan Documents to which it is a party at the time, in the manner and
otherwise in all respects as therein provided. Borrower hereby acknowledges,
agrees and warrants that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, which would enable
Borrower to avoid or delay timely performance of its obligations under the Loan
Documents.

5.Reaffirmation of Guarantor.  Guarantor hereby renews, reaffirm, ratifies and
confirms the Loan Documents to which it is a party and acknowledges and agrees
that the Loan Documents remain in full force and effect without impairment and
without modification (except as specifically provided herein), and that no
rights or remedies of Lender under the Loan Documents have been
waived.  Guarantor agrees to continue to pay, perform, and discharge each and
every obligation of payment and performance under, pursuant to and as set forth
in the Loan Documents to which it is a party at the time, in the manner and
otherwise in all respects as therein provided. Guarantor hereby acknowledges,
agrees and warrants that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, which would enable
Guarantor to avoid or delay timely performance of its obligations under the Loan
Documents.

6.Amendment and Waiver.  No term, covenant, agreement or condition of this
Agreement may be amended unless in a writing executed by all of the parties
hereto. No waiver of any term, covenant, agreement or condition of this
Agreement by a party shall be effective unless in a writing executed by the
waiving party.

7.Successors and Assigns.  This Agreement shall be binding on and inure to the
benefit of the respective successors and assigns of the parties hereto whether
so expressed or not, except that the assignment of the rights and obligations of
the Borrower hereunder shall be subject to the restrictions on transfers and
assignments contained in the Loan Documents.

15584026_1

3

 

 

--------------------------------------------------------------------------------

 

8.Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument. 

9.Integration and Severability; Release.  This Agreement, taken together with
the Loan Documents, embodies the entire agreement and understanding between the
Lender and the Borrower with respect to the matters addressed herein, and
supersedes all prior agreements and understandings relating to the subject
matter hereof. In case any one or more of the provisions contained in this
Agreement or in any instrument contemplated hereby, or any application thereof,
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein, and any other application thereof, shall not in any way be affected or
impaired thereby.

10.Conflict with Existing Loan Documents.  Notwithstanding any provision to the
contrary contained in this Agreement or any of the Loan Documents, if any of the
provisions of the Loan Documents conflict with or are inconsistent with the
provisions of this Agreement, this Agreement shall control and govern.

11.Captions.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

12.Governing Law.  WITH RESPECT TO ANY ACTION OR DISPUTE BETWEEN BORROWER AND
LENDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
SECTION 17.2 OF THE LOAN AGREEMENT.  

13.Loan Extension Agreement.  It is the intention and understanding of the
parties hereto that this Agreement shall act as an extension of the Loan and
that this Agreement shall not act as a novation of such Loan.

14.One Time Waiver.  Borrower and Guarantor acknowledge that any departure by
Lender from the terms of the Loan Documents in granting the first Extension
Period, including, without limitation, any departure in the calculation of the
components of Debt Yield, shall be a one-time departure only, shall not create a
course of conduct on the part of Lender, and shall not be applicable to any
future determinations by Lender under the Loan.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

15584026_1

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LENDER:

 

BSRECP II JOINT US ORIGINATION, L.L.C.,

a Delaware Limited Liability Company

 

By:

/s/ Barry J. Olson

 

Name:  Barry J. Olson

 

Title:  Vice President

 

BROAD STREET PRINCIPAL INVESTMENTS LLC,

a Delaware limited liability company

 

By:

/s/ Barry J. Olson

 

Name:  Barry J. Olson

 

Title:  Vice President

 

BCSSS Investments S.À.R.L.,

a Société à responsabilité limitée organized under the laws of the Grand Duchy
of Luxembourg

By:

Goldman, Sachs & Co., its Attorney-in-Fact

 

By:

/s/ Jeffrey Fine

Name: 

Jeffrey Fine

Title: 

Managing Director

 

MPS Investments S.À.R.L.,

a Société à responsabilité limitée organized under the laws of the Grand Duchy
of Luxembourg

By:

Goldman, Sachs & Co., its Attorney-in-Fact

 

By:

/s/ Jeffrey Fine

Name:

 Jeffrey Fine

Title:

 Managing Director

 

 

 

 

 

 

 

[Signatures continue on the following page]

 

 



S-1

--------------------------------------------------------------------------------

 

BORROWER:

 

HUDSON DELANO SENIOR MEZZ LLC,

a Delaware limited liability company

 

By:

Hudson Delano Junior Mezz LLC,

 

a Delaware limited liability company,
its Managing Member

 

By:

Morgans Group LLC,

 

a Delaware limited liability company,
its Managing Member

 

By:

Morgans Hotel Group Co.,

 

a Delaware corporation,its
Managing Member

 

By:

/s/ Richard Szymanski

 

Name:

Richard Szymanski

 

Title:

Chief Financial Officer

 

 

 

 

[Signatures continue on the following page]

 

 



S-2

--------------------------------------------------------------------------------

 

GUARANTOR:

 

MORGANS HOTEL GROUP CO.,

a Delaware corporation

 

By:

/s/ Richard Szymanski

 

Name:

 Richard Szymanski

 

Title:

 Chief Financial Officer

 

 

 

S-3

--------------------------------------------------------------------------------

 

Exhibit A

 

WIRING INSTRUCTIONS

 

 

 

 

 

 

 

 

 

 

15584026_1